ROBINSON, J.
1. When an action is brought in a state court, under the Federal Eemployers’ Liability Act, the state court is governed not only by the interpretation given the act by the Supreme Court of the United States, but also by that court's interpretation of the application of common-law principles thereto.
2. The Supreme Court of the United States has decided that the doctrine res ipsa loquitur does not apply in the trial of cases between servant and master, arising under the Federal Employers’ Liability Act.
3. The Supreme Court of the United States has decided that an employe under the Federal Employers’ Liability Act “assumes” . . . risks due to negligence of employer and fellow employes when obvious or fully known and appreciated by him.”
4. Where a deposition contained evidence which was not offered'or admitted in the trial of the case, and which was not separated from the evidence therein which was offered and admitted, it was not error for the court in the exercise of its discretion to refuse to send it to the jury for use in its deliberations. (Stites v. Admr. of McKibben, 2 Ohio St., 588, approved and followed.)
Judgment reversed.
- Marshall, C. J., Jones, Matthias and Day, JJ., concur. Wanamaker, J., not participating.